Case 2:18-cv-00455-JPH-DLP Document 20 Filed 04/24/20 Page 1 of 6 PageID #: 109




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

LENTHELL VALINCE ROSEMOND,                            )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:18-cv-00455-JPH-DLP
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                              Respondent.             )

             Order Denying Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
                          and Directing Entry of Final Judgment

        Petitioner Lenthell Valince Rosemond, a federal inmate currently housed at the U.S.

 Penitentiary-Terre Haute, located in Terre Haute, Indiana, seeks a writ of habeas corpus pursuant

 to 28 U.S.C. § 2241. He argues that he is entitled to resentencing in two federal criminal

 proceedings because his two prior Texas state court convictions for robbery do not support his

 classification as a career offender under Sentencing Guidelines § 4B1.1. For the reasons explained

 below, his petition is denied.

                                        I. Section 2241 Standard

        A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

 (7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015) (en banc). Under very

 limited circumstances, however, a prisoner may employ section 2241 to challenge his federal

 conviction or sentence. Webster, 784 F.3d at 1124. This is because “[§] 2241 authorizes federal

 courts to issue writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner

 unless it ‘appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the

 legality of [the] detention.’” Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018).

                                                  1
Case 2:18-cv-00455-JPH-DLP Document 20 Filed 04/24/20 Page 2 of 6 PageID #: 110




            Section 2255(e) is known as the “savings clause.” The Seventh Circuit has held that § 2255

 is “‘inadequate or ineffective’ when it cannot be used to address novel developments in either

 statutory or constitutional law, whether those developments concern the conviction or the

 sentence.” Roundtree, 910 F.3d at 313 (citing e.g., In re Davenport, 147 F.3d 605 (7th Cir. 1998);

 Brown v. Caraway, 719 F.3d 583 (7th Cir. 2013); Webster, 784 F.3d at 1123). Whether § 2255 is

 inadequate or ineffective “focus[es] on procedures rather than outcomes.” Taylor v. Gilkey, 314

 F.3d 832, 835 (7th Cir. 2002).

            The Seventh Circuit construed the savings clause in In re Davenport, holding:

            A procedure for postconviction relief can be fairly termed inadequate when it is so
            configured as to deny a convicted defendant any opportunity for judicial
            rectification of so fundamental a defect in his conviction as having been imprisoned
            for a nonexistent offense.

 In re Davenport, 147 F.3d at 611. “[S]omething more than a lack of success with a section 2255

 motion must exist before the savings clause is satisfied.” Webster, 784 F.3d at 1136. 1

            Specifically, to fit within the savings clause following Davenport, a petitioner must meet

 three conditions: “(1) the petitioner must rely on a case of statutory interpretation (because

 invoking such a case cannot secure authorization for a second § 2255 motion); (2) the new rule

 must be previously unavailable and apply retroactively; and (3) the error asserted must be grave

 enough to be deemed a miscarriage of justice, such as the conviction of an innocent defendant.”

 Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017); Brown v. Caraway, 719 F.3d 583, 586 (7th Cir.

 2013). 2



 1
   In Webster, the Seventh Circuit held that the savings clause would permit consideration of “new
 evidence that would demonstrate categorical ineligibility for the death penalty.” Webster, 784 F.3d
 at 1125.
 2
   The respondent seeks to preserve the argument that statutory claims are not cognizable under
 § 2241 and § 2255(e), but acknowledges that Davenport currently forecloses this contention. See
 Roundtree, 910 F.3d at 313 (acknowledging circuit split regarding Davenport conditions).
                                                     2
Case 2:18-cv-00455-JPH-DLP Document 20 Filed 04/24/20 Page 3 of 6 PageID #: 111




                               II. Factual and Procedural Background

        In August 1991, Mr. Rosemond pleaded guilty to one count of bank robbery, in violation

 of 18 U.S.C. § 2113(a), and one count of carrying a firearm during a crime of violence, in violation

 of 18 U.S.C. § 924(c). United States v. Rosemond, No. 3:08-cv-00971-D (N.D. Tex.) (hereinafter

 “1990 Habeas Dkt”), dkt. 7 at 1. Mr. Rosemond asserts, and the respondent does not dispute, that

 he received a sentence of 300 months’ imprisonment after the court of conviction determined that

 Mr. Rosemond was a career offender under Sentencing Guidelines § 4B1.1 based on two prior

 Texas state convictions for bank robbery. See dkt. 1 at 4; see also dkt. 16 at ¶ 41.

        While in federal custody, Mr. Rosemond was transferred to Dallas County for resolution

 of pending charges. Dkt. 16 at ¶3. During that time, he conspired with others to commit another

 bank robbery. Consequently, on August 8, 1995, Mr. Rosemond was charged in a four-count

 indictment with one count of conspiracy to commit bank robbery in violation of 18 U.S.C. § 371

 and 18 U.S.C. § 2113A(f); one count of aiding and abetting entering into a bank to commit robbery

 in violation of 18 U.S.C. § 2113(a) and 18 U.S.C. § 2; one count of aiding and abetting armed bank

 robbery in violation of 18 U.S.C. § 2113(a) and 18 U.S.C. § 2; and one count of aiding and abetting

 possession of a firearm during the commission of a crime of violence in violation of 18 U.S.C.

 § 924(c) and 18 U.S.C. § 2. United States v. Rosemond, No. 3:95-cr-00246-D-1 (N.D. Tex.)

 (hereinafter “1995 Crim. Dkt.”), dkt. 8; see also dkt. 16 at ¶ 1.

        A jury convicted Mr. Rosemond of all four counts on December 21, 1995. 1995 Crim. Dkt.

 92. After concluding that Mr. Rosemond was a career offender under Sentencing Guidelines

 § 4B1.1, the court of conviction imposed an aggregate sentence of 387 months’ imprisonment.

 1995 Crim. Dkt. 106.




                                                   3
Case 2:18-cv-00455-JPH-DLP Document 20 Filed 04/24/20 Page 4 of 6 PageID #: 112




        Mr. Rosemond’s conviction and sentence were affirmed on appeal, see United States v.

 Rosemond, 108 F.3d 332 (5th Cir. 1996), and the Supreme Court denied his petition for a writ of

 certiorari, see United States v. Rosemond, 118 S. Ct. 95 (1997).

        In 2008, Mr. Rosemond filed a motion to vacate, set aside, or correct sentence under 28

 U.S.C. § 2255 in both of his federal criminal cases. 3 See 1990 Habeas Dkt. 1 (related to his 1990

 conviction); and Rosemond v. United States, No. 3:08-cv-01048-P, dkt. 1 (hereinafter “1995

 Habeas Dkt.”) (related to 1995 conviction). He was denied relief in both cases. 1990 Habeas Dkt.

 10; 1995 Habeas Dkt. 6.

        Since his first motions, Mr. Rosemond has repeatedly sought relief under § 2255 to no

 avail. See Rosemond v. United States, No. 3:13-cv-04806-D-BH (N.D. Tex.); In re: Lenthell

 Rosemond, No. 13-11309 (5th Cir. 2013); In re: Lenthell Rosemond, No. 14-10717 (5th Cir. 2014);

 In re: Lenthell Valince Rosemond, No. 16-10198 (5th Cir. 2016); In re: Lenthell Valince

 Rosemond, No. 18-1088 (5th Cir. 2018).

        On October 9, 2018, Mr. Rosemond filed this petition for a writ of habeas corpus under 28

 U.S.C. § 2241.

                                             III. Discussion

        Mr. Rosemond argues that he is entitled to relief because his two prior Texas state

 convictions for bank robbery cannot support his classification as a career offender under

 Sentencing Guidelines § 4B1.1. In support of his argument, he relies on United States v. Burris,

 896 F.3d 320 (5th Cir. 2018), a case in which a three-judge panel of the United States Court of




 3
  Mr. Rosemond filed a motion to vacate, set aside, or correct sentence challenging his first federal
 criminal conviction in 1994, but that motion was denied. 1990 Habeas Dkt. 7 at 1.
                                                  4
Case 2:18-cv-00455-JPH-DLP Document 20 Filed 04/24/20 Page 5 of 6 PageID #: 113




 Appeals for the Fifth Circuit held that a conviction for robbery under Texas Penal Code § 29.02

 does not qualify as a violent felony under the Armed Career Criminal Act.

          In response, the respondent asserts that Mr. Rosemond’s argument does not satisfy the

 savings clause based on the third Davenport factor—Mr. Rosemond cannot establish that his

 sentence enhancement constitutes a miscarriage of justice. Specifically, the respondent contends

 that a Texas state conviction for robbery qualifies as an enumerated crime of violence under

 Sentencing Guidelines § 4B1.2.

          Although it is not clear from the record, Mr. Rosemond alleges that his prior Texas state

 convictions for robbery were for violations of Texas Penal Code 29.02. Dkt. 1 at 6. The Fifth

 Circuit has held that a conviction under Texas Penal Code 29.02 qualifies as an enumerated crime

 of violence under Sentencing Guidelines § 4B1.2. See, e.g., United States v. Deal, 693 F. App’x

 341, 341-42 (5th Cir. 2017); United States v. Santiesteban-Hernandez, 469 F.3d 376, 380-82 (5th

 Cir. 2006), overruled on other grounds by United States v. Rodriguez, 711 F.3d 541 (5th Cir.

 2013).

          Mr. Rosemond’s reliance on Burris is unavailing because that opinion was withdrawn, see

 United States v. Burris, 908 F.3d 152 (5th Cir. 2018), and the Fifth Circuit issued a superseding

 opinion concluding that robbery under Texas Penal Code § 29.02 qualifies as a crime of violence

 for purposes of the Armed Career Criminal Act, see United States v. Burris, 920 F.3d 942 (5th Cir.

 2019).

          Consequently, Mr. Rosemond’s two prior Texas state convictions qualify as crimes of

 violence for purposes of the career offender enhancement in Sentencing Guidelines § 4B1.1.

 Because the sentencing enhancement still applies to Mr. Rosemond, he cannot establish the




                                                 5
Case 2:18-cv-00455-JPH-DLP Document 20 Filed 04/24/20 Page 6 of 6 PageID #: 114




 required showing of a miscarriage of justice that would allow him to satisfy the savings clause of

 § 2255(e) and proceed with this § 2241 petition.

                                             IV. Conclusion

        Mr. Rosemond has failed to satisfy the savings clause of § 2255(e). Therefore, he cannot

 seek relief under § 2241. His petitioner for a writ of habeas corpus is denied. The dismissal of this

 action is with prejudice. Prevatte v. Merlak, 865 F.3d 894, 900 (7th Cir. 2017) (“[P]etition should

 be dismissed with prejudice under 28 U.S.C. § 2255(e).”).

        Judgment consistent with this Order shall now issue.

 SO ORDERED.

Date: 4/24/2020




 Distribution:

 LENTHELL VALINCE ROSEMOND
 21320-077
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Brian L. Reitz
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brian.reitz@usdoj.gov




                                                  6
